The Honorable Charlotte T. Schexnayder State Representative P.O. Box 160 Dumas, AR 71639-0160
Dear Representative Schexnayder:
This is in response to your request for an opinion on the following question:
  Is it legal for a vehicle to pass on the right when the vehicle ahead is stopped in the highway to make a left turn?
The answer to this question is, in my opinion, generally "yes," assuming that the conditions specified under A.C.A. § 27-51-308 (Repl. 1994) are met. This may present a question of fact for a court or other fact finder to determine. Section 27-51-308 states as follows:
  (a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:
(1) When the vehicle overtaken is making or about to make a left turn;
  (2) Upon a street or highway with unobstructed pavement not occupied by parked vehicles of sufficient width for two (2) or more lines of moving vehicles in each direction;
  (3) Upon a one-way street or upon any roadway on which traffic is restricted to one (1) direction of movement where the roadway is free from obstructions and of sufficient width for two (2) or more lines of moving vehicles.
  (b)(1) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting this movement in safety.
  (2) In no event shall this movement be made by driving off the pavement or main-traveled portion of the roadway.
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh